Title: To Thomas Jefferson from James Mease, 28 March 1804
From: Mease, James
To: Jefferson, Thomas


          
            Dear Sir 
            Philadelphia March 28. 1804
          
          I had no sooner finished my labour upon the Domestic Encyclopadia, than I put in execution the intentions I expressed in my letter of last summer, to superintend the making of a mouldboard upon your plan.—I accordingly employed an ingenious pattern maker, and saw with great pleasure the gradual progress of the work from the formation of the tail piece, to the last operation. Tho’ the day I had fixed for this business, was certainly the coldest we felt this winter, yet I assure you I have never spent one more to my satisfaction; I promise myself however still greater pleasure in witnessing the superiority of the implement over the many which are now in use, and I shall feel great pride in being the instrument of their introduction into general use in this great farming state.—
          Having used the models of the mould board belonging to the Amer: Phil: Soc:, and kept them before me as a check upon the progress of the work, I exhibited the mouldboard when finished to the Society, but as there are none of the attending members, who think a moment on the importance of the subject, it did not excite that interest which it deserved, and which I hope to see expressed when a public experiment shall have been made, before men who are practical judges of the merit of a good plough. As I have this business much at heart, I hope you will not think it amiss, when I request you to undertake the trouble of having a mould board pattern made sufficiently thin to cast from, in order that there may be no objection as to the accuracy of the form.—Foxall could, no doubt cast the mouldplate, or if he does not find it convenient, I will do myself the pleasure to visit Washington whenever you will say you have leisure to attend to the workman I shall employ, and bring up the pattern to this City where I can have them cast without difficulty.—I could wish to have a pattern also made agreeably to the modification expressed in the Phil: Trans: and to that described in your letter to me of August last for the purpose of trying the comparative merits of the several forms, and of ascertaining the kind of soils in which a particular pattern may answer best.—
          Should you conclude to have one or more patterns made and will send them up to me, I will attend to the casting without delay, or attend you at Washington for the purpose, of receiving them.—
          Mr Thos Butler has just returned from a visit he made last summer to England.—As he had wisely resolved to prefer the sure tho’ slow cultivation of clover and Timothy in Pennsylvania, to the rapid but disagreeable and uncertain Southern Agriculture, he attended, during his short stay in England, to the various farms which he had an opportunity of visiting. He speaks in high terms of the beauty, and general good qualities of the Cattle, but reprobates the various ploughs which he saw working.—He describes them as heavy unwieldy implements, which are drawn by several horses or oxen, making irregular furroughs; and declares that a common American plough is far preferable. I am not surprised at this information, for the Beverstone plough, which is given in the trans: Board: of Agric:, as the ultimatum of perfection in ploughs, corresponds with it. It is apparent, at first sight, that it is by no means calculated to throw off the sod neatly, and is very liable to get out of order. I gave a plate of this plough in the Encya., on purpose that the Citizens of this Country might contrast it with the simple and powerful Jefferson plough.—
          I remain with profound esteem, your truly obliged humble Servt
          
            James Mease 
          
        